Case 9:21-cv-81212-AMC Document 1 Entered on FLSD Docket 07/09/2021 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                          CASE NO.:

 SPECIALTY MEDICAL EQUIPMENT, INC., a            )
 Michigan Corporation,                           )
                                                 )
                Plaintiff,                       )
                                                 )
 vs.                                             )
                                                 )
 VITA MEDICAL SUPPLIES, LLC, a Florida           )
 Limited Liability Company, and                  )
 OSCAR CARABALLO, an individual,                 )
                                                 )
                Defendants.                      )
 ________________________________________________/

                                        COMPLAINT
        Plaintiff, SPECIALTY MEDICAL EQUIPMENT, INC. (hereinafter SPECIALTY

 MEDICAL), brings this civil action to recover damages against Defendants VITA MEDICAL

 SUPPLIES, LLC (herein after VITA MEDICAL), and OSCAR CARABALLO (hereinafter

 CARABALLO).

                                        Nature of Case

        1.     This case seeks to recover damages resulting from the actions of the Defendants in

 obtaining money and property from Plaintiff through fraud, breach of contract, and fraud in the

 inducement. The Defendants’ actions against the Plaintiff were part of a calculated scheme to

 defraud Plaintiff through the knowing making of materially false representations regarding the

 regulatory compliance and customers of VITA MEDICAL in order to induce SPECIALTY

 MEDICAL to purchase the assets of VITA MEDICAL for a grossly inflated amount.




                                               1
Case 9:21-cv-81212-AMC Document 1 Entered on FLSD Docket 07/09/2021 Page 2 of 7




                                               Parties

        2.      Plaintiff SPECIALTY MEDICAL EQUIPMENT, INC., is a Michigan Corporation.

 SPECIALTY MEDICAL is in the business of providing medical equipment and supplies to its

 customers, including diabetic testing supplies.

        3.      Defendant VITA MEDICAL SUPPLIES, LLC, is a Florida Limited Liability

 Company. VITA MEDICAL was purportedly in the business of providing medical equipment and

 supplies to its customers, including diabetic testing supplies. VITA MEDICAL’s principal place

 of business was located at 4300 N. University Drive, Lauderhill, Florida.

        4.        Defendant OSCAR CARABALLO is a citizen and resident of the State of

 Florida. CARABALLO was the Manager and sole shareholder of VITA MEDICAL.

                                            Jurisdiction

        5.      The amount in controversy in this action exceeds $75,000.00, excluding interest,

 costs and attorneys’ fees, and the action is between a citizen of the State of Michigan (SPECIALTY

 MEDICAL), and citizens of the State of Florida (VITA MEDICAL and CARABALLO). As such,

 this action is within the diversity jurisdiction of the court in accordance with the provisions of 28

 U.S.C. § 1332(a).

                                               Venue

        6.      Venue in the Southern District of Florida is proper in this action under 28 U.S.C. §

 1391(b)(2) because a substantial part of the events or omissions giving rise to this action occurred

 within the Southern District of Florida.

        7.      Pursuant to the choice of venue provision contained in the asset purchase agreement

 entered into by the parties, this action is to be brought in Palm Beach County, Florida.


                                                   2
Case 9:21-cv-81212-AMC Document 1 Entered on FLSD Docket 07/09/2021 Page 3 of 7




                                       General Allegations

        8.      In January 2021, SPECIALTY MEDICAL and VITA MEDICAL negotiated the

 terms of an asset purchase agreement pursuant to which SPECIALTY MEDICAL agreed to

 purchase the assets of VITA MEDICAL. CARABALLO, as the Manager, President and sole

 shareholder of VITA MEDICAL, represented VITA MEDICAL in the contract negotiations.

        9.      As part of the negotiations, VITA MEDICAL and CARBALLO made affirmative

 representations of fact regarding VITA MEDICAL’s business operations, including

 representations regarding VITA MEDICAL’s compliance with health care regulatory laws, as well

 as regarding the number, type and status of the patients that VITA MEDICAL was then servicing.

        10.     Based upon the representations of fact made by VITA MEDICAL and

 CARABALLO to SPECIALTY MEDICAL, SPECIALTY MEDICAL entered into an asset

 purchase agreement on January 18, 2021, to purchase the assets of VITA MEDICAL. A copy of

 the asset purchase agreement is attached as Exhibit 1.

        11.     The purchase price established and paid by SPECIALTY MEDICAL pursuant to

 the asset purchase agreement was $200,000.

        12.     The asset purchase agreement included specific representations and warranties by

 VITA MEDICAL and CARABALLO that:

                a. “Seller and the Business are now, and at all times have been in compliance in
                   all material respects with all applicable Laws;”

                b. “Seller and its Representatives are and have been at all times been in
                   compliance in all material respects with all applicable Laws, including without
                   limitation, Health Care Laws relating to patient recruitment, billing procedures,
                   claims submission, marketing, advertising, shipping, delivery, and third party
                   payor participation and payments requirements;”

                c. “Seller has provided to Buyer a true, correct and complete list of its Active and
                   Inactive Customers as of a date not earlier than three (3) days prior to the date
                   hereof in accordance with applicable Laws;”

                                                 3
Case 9:21-cv-81212-AMC Document 1 Entered on FLSD Docket 07/09/2021 Page 4 of 7




               d.    “The records of the Business are true and complete in all material respects, and
                    there are no material matters as to which appropriate entries have not been made
                    in the records. Seller has provided Buyer true, correct and complete records
                    regarding the Customers (the ‘Customer Records’);” and

               e. “No representation, warranty or covenant made by Seller in this Agreement or
                  any Ancillary Agreement contains an untrue statement of facts or omits to state
                  a fact required to be stated herein or therein or necessary to make the statements
                  contained herein or therein not misleading.”

        13.    The truth and accuracy of these the factual representations made by VITA

 MEDICAL and CARABALLO in the asset purchase agreement were made an explicit condition

 of SPECIALTY MEDICAL’s consideration for entering into the asset purchase agreement.

        14.    Pursuant to the explicit terms of the asset purchase agreement, CARABALLO, as

 the sole shareholder of VITA MEDICAL, “jointly and severally represent[ed] and warrant[ied]”

 the accuracy of the representations made in the asset purchase agreement.

        15.    The representations made by VITA MEDICAL and CARABALLO in the asset

 purchase agreement regarding VITA MEDICAL’s purported compliance with health care laws

 were false. VITA MEDICAL was not in compliance with health care laws. To the contrary, VITA

 MEDICAL had been submitting claims to health insurance for customers that had not requested

 and/or did not need the medical equipment and supplies that had been billed.

        16.    The representations made by VITA MEDICAL and CARABALLO in the asset

 purchase agreement regarding the customers and customer lists were also false. The customer lists

 provided to SPECIALTY MEDICAL by VITA MEDICAL and CARABALLO included hundreds

 of purported customers who in fact had no prior business relationship with VITA MEDICAL, or

 who had not requested the diabetic testing equipment and supplies as had been represented to

 SPECIALTY MEDICAL by VITA MEDICAL and CARABALLO.




                                                  4
Case 9:21-cv-81212-AMC Document 1 Entered on FLSD Docket 07/09/2021 Page 5 of 7




         17.     In addition to the loss of the $200,000 purchase price that SPECIALTY MEDICAL

 would not have paid absent the fraudulent misrepresentations made by VITA MEDICAL and

 CARABALLO, SPECIALTY MEDICAL has also incurred additional damages as a result of

 having to refund health insurance claims submitted for patients serviced by SPECIALTY

 MEDICAL after the acquisition based upon the false customer lists provided by VITA MEDICAL

 and CARABALLO.

         18.     SPECIALTY MEDICAL has also incurred damages in the form of attorneys’ fees

 and costs in bringing this action.

                                                 COUNT I
                                                  FRAUD

         19.     Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through 17

 as if fully stated fully herein.

         20.     This is an action against Defendants VITA MEDICAL SUPPLIES, LLC and

 OSCAR CARABALLO for fraud.

         21.     The Defendants made materially false statements of fact to, and/or concealed

 material facts from, Plaintiff regarding the matters set forth in Paragraph 12 of this Complaint.

         22.     The Defendants knew the statements were false at the time they were made and/or

 that they were concealing material facts from Plaintiff regarding those matters.

         23.     The false statements were made for the purpose of inducing Plaintiff to act in

 reliance thereon and for the purpose of defrauding Plaintiff of money and property.

         24.     As a result of Defendants false and fraudulent statements, actions and omissions,

 toward Plaintiff, and Plaintiff’s reliance thereon, Plaintiff has suffered monetary damages of in

 excess of $200,000.



                                                  5
Case 9:21-cv-81212-AMC Document 1 Entered on FLSD Docket 07/09/2021 Page 6 of 7




           WHEREFORE, Plaintiff seeks damages, together with costs, attorneys’ fees, and for such

   other relief as this Court finds just, fair and equitable.

                                             COUNT II
                                        BREACH OF CONTRACT

           25.     Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through 17,

   as if fully stated fully herein.

           26.     This is an action against Defendants VITA MEDICAL SUPPLIES, LLC and

   OSCAR CARABALLO for breach of the asset purchase agreement entered into by Plaintiff.

           27.     Defendants breached the agreement by breaching the terms of the asset purchase

   agreement with respect to the representations and warranties contained in the asset purchase

   agreement.

           28.     The Defendants further breached the asset purchase agreement by providing

   Plaintiff materially false customer lists and information.

           29.     Plaintiff has suffered financial damages as a direct result of the Defendants’ breach

   of contract, and continues to suffer damages as a direct and foreseeable result of Defendants’

   breach of contract.

           WHEREFORE, Plaintiff seeks damages against Defendants VITA MEDICAL

SUPPLIES, LLC and OSCAR CARABALLO, together with interest, costs, attorneys’ fees, and for

such other relief as this court finds just, fair and equitable.

                                              COUNT III
                                      FRAUD IN THE INDUCEMENT

           30.     Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through 17

   as if fully stated fully herein.




                                                       6
Case 9:21-cv-81212-AMC Document 1 Entered on FLSD Docket 07/09/2021 Page 7 of 7




         31.     This is an action against Defendant VITA MEDICAL SUPPLIES, LLC and

 OSCAR CARABALLO for fraud in the inducement.

         32.     The Defendants made materially false statements of fact to, and/or concealed

 material facts from Plaintiff to induce Plaintiff to enter into the asset purchase agreement.

         33.     The Defendants knew the statements were false at the time they were made and/or

 that they were concealing material facts from Plaintiff.

         34.     The false statements were made for the purpose of inducing Plaintiff to act in

 reliance thereon.

         35.     Plaintiff acted in reliance on the correctness of the representations made by VITA

 MEDICAL SUPPLIES, LLC and OSCAR CARABALLO by executing the asset purchase

 agreement and tendering the agreed purchase price

         36.     Plaintiff has been proximately damaged as a result.

         WHEREFORE, Plaintiff seeks rescission of the asset purchase agreement, together with

 costs, attorneys’ fees, and for such other relief as this Court finds just, fair and equitable.

                                                         Respectfully submitted,

                                                         Robert N. Nicholson
                                                         Robert N. Nicholson, P.A.
                                                         Florida Bar No. 933996
                                                         Robert@NicholsonEastin.com
                                                         Parker D. Eastin
                                                         Florida Bar No. 48044
                                                         Parker@NicholsonEastin.com
                                                         Nicholson & Eastin, LLP
                                                         707 NE 3rd Ave., Suite 301
                                                         Fort Lauderdale, Florida 33304
                                                         Telephone: (954) 634-4400
                                                         Facsimile: (954) 634-4418




                                                    7
